
	

115 HR 4569 : Counterterrorism Information Sharing Improvement Act of 2017
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4569
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require counterterrorism information sharing coordination, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Counterterrorism Information Sharing Improvement Act of 2017. 2.Counterterrorism information sharing coordination (a)In generalThe President, acting though the Secretary of Homeland Security, shall ensure that, for counterterrorism purposes, the Department of the Homeland Security has access to biographic and biometric data collected by the United States Government on individuals associated with a terrorist organization.
 (b)CoordinationThe President shall direct the heads of relevant Federal departments and agencies to coordinate with the Secretary of Homeland Security to minimize and overcome any administrative, technical, capacity, or classification challenges to carrying out subsection (a).
 (c)ProtectionsThe Secretary of Homeland Security shall ensure that all relevant laws, rules, and procedures, including the section 552(a) of title 5, United States Code (commonly referred to as the Privacy Act or the Privacy Act of 1974), regarding classification levels and civil rights and civil liberties are followed while seeking to carry out subsection (a).
			(d)Report to Congress
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall, consistent with the protection of classified information, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this section.
 (2)ContentsThe report required under paragraph (1) shall include a description of how the data referred to in subsection (a) is utilized for Department of Homeland Security screening and vetting purposes and any challenges associated with incorporating such data into departmental screening and vetting systems.
				Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk
